      Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 1 of 16



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2
       Including Professional Corporations
 3   STEPHEN S. KORNICZKY, Cal. Bar No. 135532
 4
     MARTIN R. BADER, Cal. Bar No. 222865
     MATTHEW W. HOLDER, Cal. Bar No. 217619
 5   12275 El Camino Real, Suite 200
 6
     San Diego, California 92130
     Telephone: 858.720.8900
 7   Facsimile: 858.509.3691
 8   E mail       skorniczky@sheppardmullin.com
                  mbader@sheppardmullin.com
 9                mholder@sheppardmullin.com
10
     MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
11   MONA SOLOUKI, Cal. Bar No. 215145
12   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111
13   Telephone: 415.434.9100
14   Facsimile: 415.434.3947
     E mail      mscarborough@sheppardmullin.com
15               msolouki@sheppardmullin.com
16
   Attorneys for Plaintiff Continental
17 Automotive Systems, Inc.
18                                   UNITED STATES DISTRICT COURT
19
                                 NORTHERN DISTRICT OF CALIFORNIA
20
21 CONTINENTAL AUTOMOTIVE                             Case No. 5:19-cv-2520-NC
     SYSTEMS, INC., a Delaware
22 corporation,                                       DECLARATION OF DR. FRANK-
23                                                    ERICH HUFNAGEL IN SUPPORT
                        Plaintiff,                    OF CONTINENTAL’S MOTION
24                                                    FOR ANTI-SUIT INJUNCTION
25             v.
                                                      Hearing Date: July 31, 2019
26 AVANCI, LLC, et al.,                               Time: 1:00 p.m.
27                                                    Place: Courtroom 5
     Defendants.                                      Judge: Hon. Nathanael Cousins
28

                                                                             Case No. 5:19-cv-2520-NC
     DAC31904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 2 of 16




 1              I, Dr. Frank-Erich Hufnagel, declare as follows:
 2              1.         I am an attorney with Freshfields Bruckhaus Deringer LLP. I represent
 3 Continental Automotive GmbH and Continental Automotive Hungary Ltd, two
 4 affiliates of Continental AG (all together and by themselves referred to as
 5 "Continental") in connection with its disputes with Nokia, in particular in
 6 connection with lawsuits filed by Nokia Technologies Oy and Nokia Solutions and
 7 Networks Oy against Daimler AG ("Daimler") in Germany. My firm also
 8 represents Continental with regards to Continental's complaint against Nokia Oyi to
 9 the European Commission. If called as a witness, I could and would competently
10 testify to all facts within my personal knowledge.
11   I.         THE EUROPEAN COMMISSION COMPLAINT
12              2.         After more than a year of negotiations and numerous unsuccessful
13 attempts to obtain a direct licensing offer from Nokia on behalf of itself and its
14 affiliate, Zonar, Continental filed a complaint against Nokia Oyi with the European
15 Commission on January 7, 2019 (the "EC Complaint").
16              3.        Continental's EC Complaint details Nokia's violation of its FRAND
17 obligations by failing to offer direct licenses to Nokia's purported standard essential
18 patents ("SEPs") to Continental and its affiliate Zonar, or any other component
19 suppliers. As detailed in the EC Complaint, Nokia will only grant SEP licenses to
20 original equipment manufacturers ("OEMs"), i.e., the vehicle manufacturers.
21              4.        Daimler filed a separate complaint with the European Commission on
22 26 November 2018 which also asked the European Commission to investigate
23 Nokia's SEP licensing practices in the automotive industry (in particular, Nokia's
24 refusal to directly license suppliers like Continental, but instead only license at the
25 OEM level). Attached as Exhibit 1 is a true and cmTect copy of a Reuters article
26 entitled, "Daimler asks EU antitrust regulators to probe Nokia patents," with
27 statements from Daimler and Nokia regarding the complaint.
28

                                                      -1-                      Case No. 5: 19-cv-2520-NC
     DACJ 1904382/2 151 949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 3 of 16




 1             5.         Further individual complaints against Nokia were filed by three other
 2 automotive suppliers, Bury Technologies, Valeo, and Gemalto. Attached as
 3 Exhibit 2 is a true and correct copy of a Reuters aiiicle titled, "Continental, Valeo
 4 seek EU antitrust action against Nokia," in which a Nokia spokesman confirmed the
 5 complaints publicly at that time.
 6 II.         THE GERMAN ACTIONS
 7             6.        On March 20, 2019, two Nokia subsidiaries filed a total often separate
 8 patent infringement lawsuits against Continental's customer, Daimler. Nokia filed
 9 these patent infringement lawsuits in various German comis: three in the First
10 Munich Regional Comi, Patent Division (in German, the Landgericht Milnchen I,
11 Patentstreitkammer); three in the Dilsseldorf Regional Comi, Patent Division (in
12 German, the Landgericht Dilsseldorf, Patentstreitkammer); and four in the
13 Mannheim Regional Court, Patent Division (in German, the Landgericht Mannheim,
14 Patentstreitkammer).
15             A.        The Munich Actions
16                        1.      EP 1671505 Bl
17             7.        On March 20, 2019, Nokia Technologies Oy filed a patent infringement
18 Complaint against Daimler in the First Munich Regional Court, Patent Division,
19 which was given Docket No. 7 0 3890/19. The Complaint alleges infringement of
20 European Patent No. 1671505 Bl titled "Redundancy Strategy Selection Scheme,"
21 (the '"505 patent"). Attached as Exhibit 3 is a non-ce1iified English language
22 translation of this Complaint (the "EP '505 Complaint").
23             8.        The EP '505 Complaint states that the infringement action is brought
24 against Daimler's motor vehicles that implement telematics control units provided
25 by, inter alia, Continental AG for their implementation of mobile
26 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '505

27 Complaint, § III.) The EP '505 Complaint alleges that the claims of the '505 patent
28 cover, and are therefore essential to, functions of mobile stations in 3G networks
                                                      -2-                     Case No. 5:19-cv-2520-NC
     DACJ 1904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 4 of 16




 1   that implement the HSUP A protocol, specifically the following technical
 2 specifications: European Telecommunications Standards Institute ("ETSI")
 3 Technical Specification ("TS") 125 .212 entitled "Universal Mobile
 4 Telecommunications System (UMTS); Multiplexing and channel coding (FDD)";
 5 and ETSI TS 125.331 entitled "Universal Mobile Telecommunications System
 6 (UMTS) Radio Resource Control (RRC) protocol specification." (EP '505
 7 Complaint, § V.)
 8             9.        Additionally, the EP '505 Complaint alleges that the '505 patent has
 9 been declared to ETSI as essential to the UMTS standard. (EP '505 Complaint, §
10 II.) Attached as Exhibit 4 is a tiue and correct copy of the ETSI Declaration in
11   which Nokia Corporation declares Patent Cooperation Treaty ("PCT") Publication
12 No. WO 2005/036908-one of the applications to which the '505 patent claims
13 priority-as essential to the UMTS standard.
14             10.       When the EP '505 Complaint was filed, Nokia Technologies Oy sought
15 claims for information and rendering of account as to the extent of infringing
16 activities for the '505 patent, which includes disclosure of the quantities of products
17 sold, customers, suppliers, individual deliveries, offers, costs, and profits, as well as
18 a declaratory judgment that Daimler is liable to pay damages for the infringing
19 activities. (EP '505 Complaint,§ VII.) In Germany, the actual amount of damages
20 would be determined in a subsequent, independent action that Nokia Technologies
21 Oy would file. At an initial hearing on June 5, 2019, Nokia also informed the court
22 that it will amend its complaint to add a request for injunctive relief in this case.
23             11.       On May 17, 2019, Daimler filed formal Third-Party Notifications with
24 the Munich comi notifying Continental Automotive GmbH and Continental
25 Automotive Hungary Ltd. that components originating from these entities are
26 involved in the patent infringement action. Under German law, a Third-Party
27 Notice is only admissible against any third paiiy against which the paiiy, in this case
28 Daimler, believes to be able to raise indemnification claims or by whom the paiiy
                                                     -3-                      Case No. 5:19-cv-2520-NC
     DAC3 I 904382n 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 5 of 16




 1 fears to face such indemnification claims in case of a negative outcome of the
 2 proceedings. A Third-Party Notice is only appropriate where a third party has a
 3 legitimate legal interest in the outcome of the litigation. On May 20, 2019, Daimler
 4 filed a similar formal Third Party-Notification with the Munich court notifying
 5 Conti Temic microelectronic GmbH. Attached as Exhibit 5 are true and correct
 6 copies of these Third-Party Notifications.
 7              12.       On May 31, 2019, Continental Automotive GmbH and Continental
 8 Automotive Hungary Ltd. formally intervened in the proceeding. A non-certified
 9 English language translation of Continental' s Notice of Intervention is attached as
10 Exhibit 6.
11                        2.       EP 2797239 Bl
12              13.       On March 20, 2019, Nokia Solutions and Networks Oy filed a patent
13 infringement Complaint against Daimler in the First Munich Regional Court, Patent
14 Division, which was given Docket No. 21 0 3889/19. The Complaint alleges
15 infringement of European Patent No. 2797239 Bl titled "A Method and a
16 Telecommunication Device for Selecting a Number of Code Channels and an
17 Associated Spreading Factor for a CDMA Transmission," (the "'239 patent").
18 Attached as Exhibit 7 is a true and c01Tect copy of this Complaint (the "EP '239
19 Complaint").
20              14.       The EP '239 Complaint states that the infringement action is brought
21 against Daimler's motor vehicles that implement telematics control units provided
22 by, inter alia, Continental AG for their implementation of mobile
23 telecommunication technologies, such as GSM, UMTS, and LTE. (EP '239
24 Complaint, § III.) The EP '239 Complaint alleges that the claims of the '239 patent
25 cover, and are therefore essential to, the HSUP A protocol, specifically ETSI TS
26 125.212 entitled "Universal Mobile Telecommunications System (UMTS);
27 Multiplexing and channel coding (FDD)." (EP '239 Complaint, § V.)
28

                                                      -4-                      Case No. 5: 19-cv-2520-NC
     DAC3 I 904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 6 of 16




 1              15.        Additionally, the EP ' 239 Complaint alleges that the '239 patent has
 2 been declared to ETSI as essential to the HSUPA standard, which is an extension of
 3 UMTS. (EP '239 Complaint, § IL) Attached as Exhibit 8 is a true and correct copy
 4 of the ETSI Declaration in which Nokia Siemens Networks declares European
 5 Patent No. 1 780 901-one of the patents to which the ' 239 patent claims priority-
 6 as essential to the UMTS standard.
 7              16.        When the EP '239 Complaint was filed, Nokia Solutions and Networks
 8 Oy sought claims for information and rendering of account as to the extent of
 9 infringing activities for the '239 patent, which includes disclosure of the quantities
10 of products sold, customers, suppliers, individual deliveries, offers, costs, and
11 profits, as well as a declaratory judgment that Daimler is liable to pay damages for
12 the infringing activities. (EP '239 Complaint, § VII.)
13              17.       On May 8, 2019, Nokia Solutions and Networks Oy filed a
14 supplementary application adding a request for injunctive relief. Attached as
15 Exhibit 9 is a true and c01Tect copy of this additional request for injunctive relief.
16                        3.       DE 60240446 CS
17              18.       On March 20, 2019, Nokia Technologies Oy filed a patent infringement
18 Complaint against Daimler in the First Munich Regional Court, Patent Division,
19 which was given Docket No. 2103891/19. The Complaint alleges infringement of
20 German Patent No. 60240446 CS titled "Hybrid Automatic Repeat Request (HARQ)
21   Scheme With In-Sequence Delivery of Packets," (the "'446 patent"). Attached as
22 Exhibit 10 is a true and correct copy of this Complaint (the "DE '446 Complaint").
23              19.       The DE '446 Complaint states that the infringement action is brought
24 against Daimler's motor vehicles that implement telematics control units provided
25 by, inter alia, Continental AG for their implementation of mobile
26 telecommunication technologies, such as GSM, UMTS, and L TE. (DE '446
27 Complaint, § III.) The DE '446 Complaint alleges that the claims of the '446 patent
28 cover, and are therefore essential to, the HSDP A protocol, specifically, the

                                                       -5-                      Case No. 5:19-cv-2520-NC
     DAC3 I 904382/2 151949-0025              DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 7 of 16




 1 following technical specifications: ETSI TS 125.321 entitled "Medium Access
 2 Contra I (MAC); Protocol Specification"; ETSI TS 125.308 entitled "High Speed
 3 Downlink Packet Access (HSDPA)"; ETSI TS 125.212 entitled "Universal Mobile
 4 Telecommunications System (UMTS); Multiplexing and channel coding (FDD)";
 5 ETSI 125.211 entitled "Physical channels and mapping of transport channels on
 6 physical channels (FDD)"; and ETSI TS 125.214 entitled "Physical layer procedure
 7 (FDD)." (DE '446 Complaint, § V.)
 8             20.       Additionally, the DE '446 Complaint alleges that the '239 patent has
 9 been declared to ETSI as essential to the HSDP A standard, which is an extension of
10 UMTS. (DE '446 Complaint,§ II.) Attached as Exhibit 11 is a true and correct
11 copy of the ETSI Declaration in which Nokia Corporation declares PCT Application
12 No. PCT/IB02/01651-one of the applications to which the '446 patent claims
13 priority-as essential to the UMTS standard.
14             21.       When the DE '446 Complaint was filed, Nokia Technologies Oy
15 sought claims for information and rendering of account as to the extent of infringing
16 activities for the '239 patent, which includes disclosure of the quantities of products
17 sold, customers, suppliers, individual deliveries, offers, costs, and profits, as well as
18 a declaratory judgment that Daimler is liable to pay damages for the infringing
19 activities. (DE '446 Complaint, § VII.)
20             22.       On May 8, 2019, Nokia Technologies Oy filed a supplementary
21 application adding a request for injunctive relief. Attached as Exhibit 12 is a true
22 and correct copy of this additional request for injunctive relief.
23             B.        The Diisseldorf Actions
24                       1.       EP 1929826 Bl
25             23.       On March 20, 2019, Nokia Technologies Oy filed a patent infringement
26 Complaint against Daimler in the Dtisseldorf Regional Com1, Patent Division,
27 which was given Docket No. 4a O 27/19. The Complaint alleges infringement of
28 European Patent No. 1929826 B 1 titled "Apparatus, Method and Computer Program
                                                      -6-                     Case No. 5: 19-cv-2520-NC
     DAC3 l 904382n 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 8 of 16




 1   Product to Request a Data Rate Increase Based on Ability to Transmit at Least One
 2 More Selected Data Unit," (the "'826 patent"). Attached as Exhibit 13 is a true and
 3 c01Tect copy of this Complaint (the "EP '826 Complaint").
 4             24.       The EP '826 Complaint states that the infringement action is brought
 5 against Daimler's motor vehicles that implement telematics control units provided
 6 by, inter alia, Continental AG for their implementation of mobile
 7 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '826
 8 Complaint, § III.) The EP '826 Complaint alleges that the claims of the '826 patent
 9 cover, and are therefore essential to, the functions of mobile stations in 30
10 networks, specifically ETSI TS 125.321 entitled "Medium Access Control (MAC)
11 protocol specification." (EP '826 Complaint, § V.)
12             25.       Additionally, the EP '826 Complaint alleges that the '826 patent has
13 been declared to ETSI as essential to the UMTS standard. (EP '826 Complaint, §
14 II.) Attached as Exhibit 14 is a true and correct copy of the ETSI Declaration in
15 which Nokia Corporation declares United States Provisional Patent Application No.
16 60/721,618-one of the patents to which the '826 patent claims priority-as
17 essential to the UMTS standard.
18             26.       When the EP '826 Complaint was filed, Nokia Technologies Oy sought
19 claims for information and rendering of account as to the extent of infringing
20 activities for the '826 patent, which includes disclosure of the quantities of products
21 sold, customers, suppliers, individual deliveries, offers, costs, and profits, as well as
22 a declaratory judgment that Daimler is liable to pay damages for the infringing
23 activities. (EP '826 Complaint, § VII.)
24             27.       On May 8, 2019, Nokia Technologies Oy filed a supplementary
25 application adding a request for injunctive relief. Attached as Exhibit 15 is a true
26 and correct copy of this additional request for injunctive relief.
27

28

                                                      -7-                     Case No. 5:19-cv-2520-NC
     DACJ 1904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 9 of 16




 1                       2.       EP 2087626 Bl
 2             28.       On March 20, 2019, Nokia Technologies Oy filed a patent infringement
 3 Complaint against Daimler in the Dtisseldorf Regional Court, Patent Division,
 4 which was given Docket No. 4a O 26/19. The Complaint alleges infringement of
 5 European Patent No. 2087626 B 1 titled "Additional Modulation Information
 6 Signaling for High Speed Downlink Packet Access," (the "'626 patent"). Attached
 7 as Exhibit 16 is a true and conect copy of this Complaint (the "EP '626
 8 Complaint").
 9             29.       The EP '626 Complaint states that the infringement action is brought
10 against Daimler's motor vehicles that implement telematics control units provided
11 by, inter alia, Continental AG for their implementation of mobile
12 telecommunication technologies, such as GSM, UMTS, and LTE. (EP '626
13 Complaint, § III.) The EP '626 Complaint alleges that the claims of the '626 patent
14 cover, and are therefore essential to, allowing data transfer via HSDP A and
15 HSDPA+, which are portions of the UMTS standard, specifically ETSI TS 125.212
16 entitled "Multiplexing and Channel Coding (FDD)." (EP '626 Complaint, §§ IV.3,
17 V.)
18             30.       Additionally, the EP '626 Complaint alleges that the '626 patent has
19 been declared to ETSI as essential to the UMTS standard. (EP '626 Complaint, §
20 II.) Nokia Corporation declared the '626 patent as essential to the UMTS Standard,
21 which is recorded at ETSI Declaration No. ISLD-201902-002. A copy of the
22 declaration is not available on the ETSI IPR Database.
23             31.       When the EP '626 Complaint was filed, Nokia Technologies Oy sought
24 claims for information and rendering of account as to the extent of infringing
25 activities for the '626 patent, which includes disclosure of the quantities of products
26 sold, customers, suppliers, individual deliveries, offers, costs, and profits, as well as
27 a declaratory judgment that Daimler is liable to pay damages for the infringing
28 activities. (EP '626 Complaint, § VII.)
                                                      -8-                     Case No. 5: 19-cv-2520-NC
     DACJ 1904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 10 of 16




 1              32.       On May 8, 2019, Nokia Technologies Oy filed a supplementary
 2 application adding a request for injunctive relief. Attached as Exhibit 17 is a trne
 3 and correct copy of this additional request for injunctive relief.
 4                        3.       EP 2087629 Bl
 5              33.       On March 20, 2019, Nokia Technologies Oy filed a patent infringement
 6 Complaint against Daimler in the Dtisseldorf Regional Court, Patent Division,
 7 which was given Docket No. 4c O 17/19. The Complaint alleges infringement of
 8 European Patent No. 2087629 Bl titled "A Method of Transmitting Data Within a
 9 Telecommunications System," (the "'7629 patent"). Attached as Exhibit 18 is a
10 true and correct copy of this Complaint (the "EP '7629 Complaint").
11              34.       The EP '7629 Complaint states that the infringement action is brought
12 against Daimler's motor vehicles that implement telematics control units provided
13 by, inter alia, Continental AG for their implementation of mobile
14 telecommunication technologies, such as GSM, UMTS, and LTE. (EP '7629
15 Complaint, § III.)
16              35.       The EP '7629 Complaint alleges that the claims of the '7629 patent
17 cover, and are therefore essential to, the function of mobile stations in 4G networks,
18 specifically the following technical specifications: ETSI TS 136.300 entitled "LTE;
19 Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal
20 TeITestrial Radio Access Network (E-UTRAN); Overall description"; ETSI TS
21 36.331 entitled "LTE; Evolved Universal TeITestrial Radio Access (E-UTRA);
22 Radio Resource Control (RRC); Protocol specification"; ETSI TS 36.213 entitled
23 "LTE; Evolved Universal TeITestrial Radio Access (E-UTRA); Physical layer
24 procedures"; and ETSI TS 36.321 entitled "3rd Generation Partnership Project;
25 Technical Specification Group Radio Access Network; Evolved Universal
26 Terrestrial Radio Access (E-UTRA) Medium Access Control (MAC) protocol
27 specification (Release 8)." (EP '7629 Complaint, §§ V.)
28

                                                      -9-                      Case No. 5:19-cv-2520-NC
      DACJ 1904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 11 of 16




 1              36.        Additionally, the EP '7629 Complaint alleges that the '7629 patent has
 2 been declared to ETSI as essential to the LTE standard. (EP '7629 Complaint, § 11.)
 3 Attached as Exhibit 19 is a true and correct copy of the ETSI Declaration in which
 4 Nokia Corporation declares the '826 as essential to the LTE standard.
 5              37.        When the EP ' 7629 Complaint was filed, Nokia Technologies Oy
 6 sought claims for information and rendering of account as to the extent of infringing
 7 activities for the '7629 patent, which includes disclosure of the quantities of
 8 products sold, customers, suppliers, individual deliveries, offers, costs, and profits,
 9 as well as a declaratory judgment that Daimler is liable to pay damages for the
10 infringing activities. (EP '7629 Complaint, § VII.)
11              38.        On May 8, 2019, Nokia Technologies Oy filed a supplementary
12 application adding a request for injunctive relief. Attached as Exhibit 20 is a true
13 and coITect copy of this additional request for injunctive relief.
14              C.         The Mannheim Actions
15                         1.       EP 1273199 B2
16              39.        On March 20, 2019, Nokia Technologies Oy filed a patent infringement
17 Complaint against Daimler in the Mannheim Regional Comt, Patent Division, which
18 was given Docket No. 2 0 37/19. The Complaint alleges infringement of European
19 Patent No. 1273199 B 1 titled "Method and Arrangement for Maintaining
20 Synchronization in Association With Resetting a Communication Connection," (the
21 "' 199 patent"). Attached as Exhibit 21 is a true and c01i-ect copy of this Complaint
22 (the "EP ' 199 Complaint").
23              40.        The EP ' 199 Complaint states that the infringement action is brought
24 against Daimler's motor vehicles that implement telematics control units provided
25 by, inter alia, Continental AG for their implementation of mobile
26 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '199
27 Complaint,§ Ill.) The EP '199 Complaint alleges that the claims of the '199 patent
28 cover, and are therefore essential to, the function of mobile stations in 3G networks,
                                                      -10-                      Case No. 5:19-cv-2520-NC
     DACJ 1904382 /2 151949-002 5             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 12 of 16




 1 specifically ETSI TS 125.322 entitled "Universal Mobile Telecommunications
 2 System (UMTS); Radio Link Control (RLC) protocol specification." (EP '199
 3 Complaint, § V.)
 4              41.       Additionally, the EP '199 Complaint alleges that the '199 patent has
 5 been declared to ETSI as essential to the UMTS standard. (EP ' 199 Complaint, §
 6 II.) Attached as Exhibit 22 is a true and c01Tect copy of the ETSI Declaration in
 7 which Nokia Corporation declares European Patent Application No. 1927957.9-
 8 the application from which the '199 patent issues-as essential to the UMTS
 9 standard.
10              42.       The EP '199 Complaint seeks claims for information and rendering of
11 account as to the extent of infringing activities for the '199 patent, which includes
12 disclosure of the quantities of products sold, customers, suppliers, individual
13 deliveries, offers, costs, and profits, as well as a declaratory judgment that Daimler
14 is liable to pay damages for the infringing activities. (EP '199 Complaint,§ VII.)
15 Nokia has not disclaimed a request for injunctive relief in connection with the EP

16 '199 Complaint.
17                        2.       EP 2145404 Bl
18              43.       On March 20, 2019, Nokia Technologies Oy filed a patent infringement
19 Complaint against Daimler in the Mannheim Regional Court, Patent Division, which
20 was given Docket No. 2 0 36/19. The Complaint alleges infringement of European
21 Patent No. 2145404 Bl titled "Method and Apparatus for Providing Control
22 Channels for Broadcast and Paging Services," (the "'404 patent"). Attached as
23 Exhibit 23 is a true and correct copy of this Complaint (the "EP '404 Complaint").
24              44.       The EP '404 Complaint states that the infringement action is brought
25 against Daimler's motor vehicles that implement telematics control units provided
26 by, inter alia, Continental AG for their implementation of mobile
27 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '404
28 Complaint, § III.) The EP '404 Complaint alleges that the claims of the '404 patent
                                                      -11-                     Case No. 5:19-cv-2520-NC
      DACJ 1904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 13 of 16




 1 cover, and are therefore essential to, the function of mobile stations in 40 networks,
 2 specifically the following standards: ETSI TS 36.212 entitled "L TE; Evolved
 3 Universal Terrestrial Radio Access (E-UTRA); Multiplexing and channel coding";
 4 ETSI TS 36.321 entitled "LTE; Evolved Universal TeITestrial Radio Access (E-
 5 UTRA); Medium Access Control (MAC) protocol specification"; and ETSI TS
 6 36.213 entitled "LTE; Evolved Universal Terrestrial Radio Access (E-UTRA);
 7 Physical layer procedures." (EP '404 Complaint, § V.)
 8              45.        Additionally, the EP '404 Complaint alleges that the '404 patent has
 9 been declared to ETSI as essential to the L TE standard. (EP '404 Complaint, § II.)
10 Attached as Exhibit 24 is a true and correct copy of the ETSI Declaration in which
11 Nokia Corporation declares PCT Application No. PCT/IB2008/001137-one of the
12 applications to which the '404 patent claims priority-as essential to the LTE
13 standard.
14              46.        The EP '404 Complaint seeks claims for information and rendering of
15 account as to the extent of infringing activities for the '404 patent, which includes
16 disclosure of the quantities of products sold, customers, suppliers, individual
17 deliveries, offers, costs, and profits, as well as a declaratory judgment that Daimler
18 is liable to pay damages for the infringing activities. (EP '404 Complaint, § VII.)
19              47.        On May 8, 2019, Nokia Technologies Oy filed a supplementary
20 application adding a request for injunctive relief. Attached as Exhibit 25 is a true
21 and correct copy of this additional request for injunctive relief.
22                         3.       EP 2286629 B2
23              48.        On March 20, 2019, Nokia Solutions and Networks Oy filed a patent
24 infringement Complaint against Daimler in the Mannheim Regional Court, Patent
25 Division, which was given Docket No. 2 0 35/19. The Complaint alleges
26 infringement of European Patent No. 2286629 B2 titled "Method and Apparatus to
27 Link Modulating and Coding Scheme to Amount of Resources," (the "'6629
28

                                                      -12-                      Case No. 5:19-cv-2520-NC
      DACJ 1904382/2 151 949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 14 of 16




 1 patent"). Attached as Exhibit 26 is a true and correct copy of this Complaint (the
 2 "EP '6629 Complaint").
 3              49.        The EP '6629 Complaint states that the infringement action is brought
 4 against Daimler's motor vehicles that implement telematics control units provided
 5 by, inter alia, Continental AG for their implementation of mobile
 6 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '6629
 7 Complaint,§ III.) The EP '6629 Complaint alleges that the claims of the '6629
 8 patent cover, and are therefore essential to, the L TE standard, specifically the
 9 following standards: ETSI TS 36.212 entitled "LTE; Evolved Universal Terrestrial
10 Radio Access (E-UTRA); Multiplexing and channel coding"; and ETSI TS 36.213
11 entitled "LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical
12 layer procedures." (EP '6629 Complaint, § V.)
13               50.       Additionally, the EP '6629 Complaint alleges that the '6629 patent has
14 been declared to ETSI as essential to the LTE standard. (EP '6629 Complaint,§ II.)
15 Attached as Exhibit 27 is a true and correct copy of the ETSI Declaration in which
16 Nokia Siemens Networks declares European Patent Application No. 9738480.4-
17 the application from which the '6629 patent issues-as essential to the LTE
18 standard.
19               51.       The EP '6629 Complaint seeks claims for information and rendering of
20 account as to the extent of infringing activities for the '6629 patent, which includes
21 disclosure of the quantities of products sold, customers, suppliers, individual
22 deliveries, offers, costs, and profits, as well as a declaratory judgment that Daimler
23 is liable to pay damages for the infringing activities. (EP '6629 Complaint, § VII.)
24              52.        On May 8, 2019, Nokia Technologies Oy filed a supplementary
25 application adding a request for injunctive relief. Attached as Exhibit 28 is a true
26 and cmTect copy of this additional request for injunctive relief.
27
28
                                                       -13-                     Case No. 5: l 9-cv-2520-NC
      DAC3 I 904382/2 151949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 15 of 16




 1                          4.       EP 2981103 Bl
 2               53.        On March 20, 2019, Nokia Solutions and Networks Oy filed a patent
 3 infringement Complaint against Daimler in the Mannheim Regional Court, Patent
 4 Division, which was given Docket No. 2 0 34/19. The Complaint alleges
 5 infringement of European Patent No. 2981103 Bl titled "Allocation of Preamble
 6 Sequences," (the'" 103 patent"). Attached as Exhibit 29 is a true and correct copy
 7 of this Complaint (the "EP '103 Complaint").
 8               54.        The EP '103 Complaint states that the infringement action is brought
 9 against Daimler's motor vehicles that implement telematics control units provided
10 by, inter alia, Continental AG for their implementation of mobile
11 telecommunication technologies, such as GSM, UMTS, and L TE. (EP '103
12 Complaint, § III.) The EP '103 Complaint alleges that the claims of the '103 patent
13 cover, and are therefore essential to, the L TE standard, specifically the following
14 standards: ETSI TS 36.211 entitled "LTE; Evolved Universal Terrestrial Radio
15 Access (E-UTRA); Physical channels and modulation" (EP ' 103 Complaint,§ V.)
16               55.        Additionally, the EP '103 Complaint alleges that the' 103 patent has
17 been declared to ETSI as essential to the L TE standard. (EP '103 Complaint, § II.)
18 Attached as Exhibit 30 is a true and correct copy of the ETSI Declaration in which
19 Nokia Siemens Networks declares European Patent Application No. 7117750.5-
20 the application from which the '103 patent is a divisional application-as essential
21 to the LTE standard.
22               56.        The EP '103 Complaint seeks claims for information and rendering of
23 account as to the extent of infringing activities for the '103 patent, which includes
24 disclosure of the quantities of products sold, customers, suppliers, individual
25 deliveries, offers, costs, and profits, as well as a declaratory judgment that Daimler
26 is liable to pay damages for the infringing activities. (EP '103 Complaint, § VII.)
27
28
                                                        -14-                     Case No. 5:19-cv-2520-NC
      DAC3 I904 382/2 15 1949-0025             DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
     Case 5:19-cv-02520-LHK Document 32-22 Filed 06/12/19 Page 16 of 16




 1              57.        On May 8, 2019, Nokia Technologies Oy filed a supplementary
 2 application adding a request for injunctive relief. Attached as Exhibit 31 is a true
 3 and correct copy of this additional request for injunctive relief.
 4
 5              I declare under penalty of pe1jury under the laws of the United States of
 6 America that the foregoing is true and correct.
 7

 8              Executed this 11th day of June 2019, at Dlisseldorf, Germany
 9
10
                                                   By
11                                                           Dr. Frank-Erich Hufnagel
12
13
14

15
16
17

18
19
20

21

22
23
24
25

26
27
28

                                                      -15-                     Case No. 5:19-cv-2520-NC
      DAC3 I 904382/2 151949-0025            DR. HUFNAGEL DECL. ISO MOTION FOR ANTI-SUIT INJUNCTION
